Citation Nr: 1731253	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  94-31 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.

2.  Entitlement to service connection for sexually transmitted disease (STD) residuals, to include gonorrhea.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

4.  Entitlement to an increased compensable disability rating for pseudofolliculitis barbae (PFB).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1982 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions dated in December 1997, February 1998, December 2000, and December 2006, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 1998, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of that hearing is associated with the claims folder.  

On four separate occasions - in October 2003, August 2007, January 2010, and May 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

Finally, with regard to the issue of an increased rating greater than 0 percent for PFB, there was a stay on affected appeals for skin conditions involving topical corticosteroids under 38 C.F.R. § 4.118, Diagnostic Code 7806.  This stay was triggered by VA's disagreement with the United States Court of Appeals for Veterans Claims (Court's) decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  However, on July 14, 2017, the Federal Circuit issued an opinion that reversed the previous Court decision.  See Johnson v. Shulkin, __ F.3d __, No. 2016-2144 (Fed. Cir. July 14, 2017) (holding that the use of topical corticosteroids is not necessarily "systematic therapy" under Diagnostic Code 7806).  Therefore, VA's stay on affected appeals such as the present case has been lifted.  In short, the Board can now adjudicate the Veteran's increased rating claim for PFB.

The TDIU issue being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current plantar fasciitis of both feet and arthritis of the first  metatarsophalangeal joint (MTPJ) of both feet that first manifested during active service from 1982 to 1986.

2.  The Veteran's current STD disorder did not manifest in service and is not related to any event or incident of his active military service from 1982 to 1986, including in-service treatment for gonorrhea. 

3.  An acquired psychiatric disorder to include the Veteran's current depression did not manifest in service and is not otherwise related thereto, to include the reported depressive symptoms during service.  Nor is there evidence of a psychosis within one year of service.  

4.  The Veteran's service-connected PFB exhibits only one characteristic of disfigurement - the surface contour of his frequent shaving bumps is elevated.  The PFB disability also causes exfoliation, exudation, and itching, involving an exposed surface area (the face).  Finally, the PFB disability has resulted in intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs, but for a total duration of less than six weeks during a past 12-month period.  

5.  The Veteran failed, without good cause, to report for VA examinations in September 2016, which would have been pertinent to all of the Veteran's disabilities on appeal.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has plantar fasciitis of both feet and arthritis of the first MTPJ of both feet that was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), (d) (2016).

2.  An STD disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2016).

3.  An acquired psychiatric disorder, to include depression, was not incurred in active service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655, 3.384 (2016).

4.  Effective May 12, 1997, the criteria are met for an increased disability rating of 10 percent, but no greater, for the Veteran's service-connected PFB disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.118, Diagnostic Codes 7800, 7806, 7813, 7814 (criteria in effect prior to August 2002, prior to October 2008, and after October 2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant service connection and increased rating claims.

Regardless, in the decision below, the Board has granted the service connection claim for a bilateral foot disability.  Therefore, the benefits sought on appeal have been granted in full for this claim.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this claim, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the Veteran's other service connection and increased rating claims being denied in the present decision, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").
 
II.  Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Initially, neither the STD / gonorrhea disorder nor the depressive disorder at issue is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply for these particular disorders.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303(a) and (d) apply.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The nexus element may also be fulfilled by competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014). The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

      A.  STD / Gonorrhea

The Veteran contends that he has current residuals from in-service STD treatment for gonorrhea.  He believes his in-service gonorrhea never fully resolved.  In other words, he maintains there is residual STD disability post-service.  He asserts treatment for STDs continuing immediately after separation from service in 1986 and 1988.  See July 2004 Veteran's statement; August 2004 VA Form 21-4142 (medical authorization).

Initially, the STD / gonorrhea issue on appeal is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply in the present case.  Walker, 708 F.3d at 1338-39.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for STD residuals, to include gonorrhea.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, in an April 2007 private medical record from St. Louis Connect-Care, the Veteran was diagnosed with gonorrhea.  He was given antibiotics to treat the STD, and told not to have sex for two weeks.  In addition, earlier private treatment records dated in 1994 reveal a diagnosis of chlamydia.  Thus, the Veteran clearly has a STD diagnosis during the course of the appeal, and the remaining question is whether any STD disorder he has initially manifested in service or is otherwise related thereto.

With regard to in-service evidence, a January 1983 service treatment record (STR) confirms treatment for gonorrhea.  Also, a February 1985 STR screening note reports a sore on the Veteran's penis, oozing fluid for four days.  The diagnosis was of a small abscess.  But most importantly, a July 1986 STR separation examination and report of medical history listed a history of gonorrhea in January 1983, which was treated with Benemid and penicillin, but resolved.  In fact, the military separation examiner concluded there were no complications, no sequelae (NCNS) of the in-service gonorrhea.  Thus, although STRs reveal in-service treatment for gonorrhea, the separation examiner indicated it resolved without residual disability.  

Post-service, the Board has considered whether the Veteran has had frequent or persistent or ongoing or residual symptoms of a STD disorder continuing after his discharge from the Army in 1986.  The Veteran reports his first post-service treatment for STD symptoms were in 1986 or 1988 at a private health center and at St. Louis Health Center.  See August 2004 VA Form 21-4142 (medical authorization).  The VA secured private treatment records from these private providers and other providers, but neither showed STD treatment in 1986 or 1988.  In any event, the Veteran is competent to report observable STD symptoms such as pain or a visible rash or bump, as early as 1986.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

Definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152  (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the important factor.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, weigh a lack of contemporaneous medical evidence as one factor, among others, that the Board can consider and weigh against lay evidence.  Buchanan, 451 F.3d at 1337.  That is, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this regard, post-service, the most probative evidence of record fails to document any frequent or persistent symptoms or complaints of any STD or gonorrhea until 1993, which is six years after separation from service.  The Veteran's lay assertions as to ongoing STD symptoms after the confirmed in-service gonorrhea treatment are inconsistent with the totality of the evidence of record, and entitled to less probative weight, for the following reasons:

First, as noted above, the July 1986 STR separation examination concluded the Veteran's in-service gonorrhea resolved without residual disability.  This is an objective clinical determination.    

Second, the post-service medical evidence is inconsistent with the Veteran's lay assertions regarding ongoing STD treatment in 1986 and 1988.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  For example, March 1994 and May 1994 St. Louis County records indicate that the Veteran had chlamydia six month earlier.   However, gonorrhea cultures at that time did not show gonorrhea.  Moreover, none of these records document an earlier post-service history of an STD in 1986 or 1988.  This weighs heavily against the existence of a residual STD disability from 1986 to 1993.  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  All of these reports generated for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care at the time.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

With regard to post-service STD symptoms, the Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  In this regard, the Veteran's statements in the medical evidence above, made for the purpose of medical diagnosis or treatment, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

That is, if the Veteran was having frequent or persistent or ongoing STD problems in the 1980s after separation from service, common sense dictates it is highly unlikely he would fail to mention his earlier STD symptoms or STD diagnosis in private treatment records from 1994.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In summary, the Veteran's failure to report earlier STD treatment from the 1980s, is persuasive evidence that he was not then experiencing any relevant STD problems, which outweighs his present recollection to the contrary.

Third, in light of the Veteran's inconsistent statement when compared to the clinical evidence discussed in detail above, it can be argued there is interest and bias in the Veteran's contentions related to his STD claim for VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (a pecuniary interest may affect the credibility of a claimant's lay testimony).  See also January 1998 VA physical medicine and rehabilitation note (Veteran is described as "milking system").  

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current STD treatment with his in-service treatment for gonorrhea in 1983.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's STD residuals, to include gonorrhea.  

The Board notes a VA examination to address the etiology of the Veteran's history of STD disorders was scheduled in September 2016, based on the Board's previous remand instructions.  This examination was scheduled by the Kansas City VAMC, because the Veteran did not trust the St. Louis VAMC.  In any event, the Veteran failed to appear.  In fact, the records confirm that the Veteran refused to complete VA examinations in September 2016 for all of the disabilities on appeal.  See August 2016 and September 2016 Reports of General Information.  Moreover, the Veteran has a prior history of not appearing for VA examinations in 2008 and 2010. 
  
The action to be taken in instances where the veteran fails to report for a VA examination depends on if the examination was scheduled in connection with a service connection / initial rating claim or a claim for an increase.  A service connection claim or an initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) (2016), so where the veteran fails to report for such an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  In contrast, where the veteran fails to report for an examination scheduled in connection with a claim for an increase or any other original claim, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Also, as a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (emphasis added); Turk, 21 Vet. App. at 569.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (emphasis added).  

As to the issue of good cause for failure to appear, the Veteran has not offered any explanation for his failure to appear to the September 2016 VA STD examination based on good cause.  In fact, it was noted the Veteran "refused" to have the VA examinations completed.  This would not constitute good cause.  

As to the necessity of a VA STD examination, the Board finds that a VA STD examination was necessary in order to establish service connection, even when considering the benefit of the doubt.  As discussed above, the current evidence of record is insufficient to grant service connection for STD residuals, to include gonorrhea.  Simply stated, service connection for an STD disorder that the Veteran seeks cannot be established without a current VA STD examination addressing etiology.  

The Board also emphasizes that the duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information. See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).

Therefore, in accordance with the applicable VA regulation, when the veteran does not appear for a scheduled examination in conjunction with an original claim for service connection, the claim will be rated on the evidence of record.  38 C.F.R. § 3.655(b).  Accordingly, the Board will continue to adjudicate the STD claim on the record.      

With regard to lay evidence of a nexus of current STD residuals to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of STD problems during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  

That notwithstanding, the Veteran's lay assertions in the present case are outweighed by the clinical evidence of record, which is sometimes inconsistent with the Veteran's lay assertions.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  The Board adds the Veteran is not competent to medically link his post-service treatment for chlamydia with his in-service treatment for gonorrhea, as this would require medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for STD residuals, to include gonorrhea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      B.  Psychiatric Disorder 

The Veteran contends that his current depression is the same disorder he was treated for during his military service.   Post-service, he says his depression has continued and in fact worsened over the years.

Initially, none of the Veteran's mental health disorders are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker, 708 F.3d at 1338-39.  Instead, 38 C.F.R. § 3.303(a) and (d) apply in the present case.

That is, major depressive disorder and other mental health disorders the Veteran has are not listed as a psychosis under 38 C.F.R. § 3.384.  The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.  38 C.F.R. § 3.384 (2016).  

In fact, in comments accompanying 38 C.F.R. § 3.384, VA specifically excluded major depressive disorder, bipolar disorder, mood disorder with psychotic features, and anxiety disorders from the definition of "psychosis" because they did not conform to the terminology employed in American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 71 Fed. Reg. 42758-60 (July 28, 2006).  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include depression.

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  See 38 U.S.C.A. § 1131; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with depression - major depressive disorder; major affective disorder with depression; an adjustment disorder; and dysthymic disorder, NOS.  See Social Security Administration (SSA) disability records dated in the 1990s; VA treatment records dated from 1995 to 2016; private treatment records dated from 1995 to 2016.  Thus, it is undisputed the Veteran has current psychiatric disabilities.  The remaining is whether any current psychiatric disorder manifested in service or is otherwise related thereto.

In adjudicating the present claim, the Board has considered the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  

STRs document that in a November 1985 report of medical history at a periodic STR examination, the Veteran reported depression or excess worry.  However, the psychiatric examination itself was normal.  Upon separation in July 1986, the report of medical history at separation listed a reported history of depression or excess worry and insomnia and nervous trouble.  The July 1986 examination report concluded that the Veteran had "{d]epression job related no medical treatment sought."  

Post-service, there is no objective indication of a psychosis within one year of the Veteran's military service in 1986 or 1987.  Thus, the Veteran is not entitled to service connection for a psychosis on a presumptive basis as a chronic disease within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.384; Walker, 708 F.3d 1335-37. 

Post-service, as previously noted above, his current psychiatric disorders are not a psychosis listed under 38 C.F.R. § 3.384.  Therefore, it follows that the Veteran also may not establish continuity of symptomatology for any chronic disease in lieu of medical nexus, as this avenue to service connection is only available for enumerated "chronic diseases," which the Veteran does not have.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336-37.  

Post-service, the Board has still considered the relevance of the Veteran's allegations of frequent or persistent or ongoing symptoms of depression or nervousness continuing after his separation from service in 1986.  The Veteran is competent to report observable psychiatric symptoms both in-service and post-service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  

However, the Board finds the Veteran's lay assertions regarding continuous or frequent or ongoing depressive symptoms after his separation in 1986 to be not credible or probative.  See Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  In this regard, the post-service medical evidence is inconsistent with the Veteran's lay assertions regarding frequent or persistent or ongoing depression from the time of his military service.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  Once again, the Board emphasizes that contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

In particular, following service, a February 1995 VA treatment record evaluated depression due to recurrent nonservice-connected back pain.  A June 1996 SSA psychological examination noted that the Veteran had seen a psychiatrist for only two years.  A January 1997 SSA psychological examination recorded the Veteran was on an anti-depressant since 1994.  He has no history of counseling or hospitalization.  In an April 1997 lay statement, the Veteran reported that "not working" has caused his depression.  At a March 1998 SSA psychiatric examination, the Veteran reported his psychiatric problems began in 1994 or 1995, because he is unable to work due to his physical disabilities from that time.  At a June 1998 SSA psychiatric evaluation, the Veteran endorsed depression, irritability, and insomnia for the past two to three years.  He said he took psychiatric medication in the mid-1990s, but it made him sick.  He added he was depressed because he was not able to do the things he used to do, because of impairment from his disabilities.  In a May 2002 VA nurse case manager note, the Veteran remarked he was depressed due to having to come to so many medical appointments.  A March 2003 VA medical psychology consultation disclosed the Veteran has had mental health treatment since the mid-1990s with a long-standing history of depressive symptoms.  The Veteran commented that his depression significantly worsened in 1996 following a hand injury/surgery, subsequent employment problems, and a freak accident that resulted in the loss of vision in his right eye.  It was noted the Veteran exclusively focused on receiving some type of reparation / financial assistance for his injuries and "disabilities."  For example, when he was offered the possibility of some supportive counseling, the Veteran replied, "will you give me a lawnmower?"  It is once again noted that a pecuniary interest may affect the credibility of a claimant's lay testimony.  Cartwright, 2 Vet. App. at 25-26.  

In summary, there is a lack of corroborating evidence as to the Veteran's lay assertions regarding ongoing depressive symptoms after service that are related to his depressive symptoms reported in 1986 during service.  In fact, much of the above clinical evidence is inconsistent with his lay assertions.  In none of these medical records did the Veteran state that his depressive symptoms began in service in the 1980s or are otherwise related to his depressive symptoms during service in 1985 or 1986.  Instead, in the above treatment records, the Veteran often points to post-service intercurrent causes of his depression.  Therefore, the Veteran's lay assertions are not persuasive, probative, or credible on the service connection issue. 

Post-service, with regard to a nexus, there is no probative medical evidence of record linking any of his current psychiatric disorders to include depression with his in-service reported symptoms of depression in 1985 or 1986.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's acquired psychiatric disorder, to include depression. 

As noted previously, the Veteran refused to complete a VA mental health examination in September 2016, in order to determine the etiology of his current psychiatric problems.  See again August 2016 and September 2016 Reports of General Information.  This failure to appear was without any good cause.  Therefore, in accordance with the applicable VA regulation, when the veteran does not appear for a scheduled examination in conjunction with an original claim for service connection, the claim will be rated on the evidence of record.  38 C.F.R. § 3.655(b).  Accordingly, the Board will continue to adjudicate the acquired psychiatric disorder claim, to include depression, on the record.  The Board emphasizes that it previously remanded the depression claim in May 2016 for the VA examination in question, for purposes of addressing the etiology of the Veteran's depression.    

With regard to lay evidence of a nexus of current depression to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of depression during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Buchanan, 451 F.3d at 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  However, the Veteran does not have the medical training or expertise to actually diagnose and relate the depression he has now to the reported depressive symptoms during service.  See 38 C.F.R. § 3.159(a)(1)-(2); Kahana, 24 Vet. App. at 438.  And the Veteran's contention of ongoing depressive symptoms since separation from service in 1986 is not supported by, and is somewhat inconsistent with, the clinical evidence of record.  

With regard to the Veteran's personality disorder diagnoses (dependent personality disorder and personality disorder NOS), personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  It is therefore unnecessary to examine causality, or consider VA's presumption of soundness under 38 U.S.C.A. § 1111, because personality disorders cannot legally be service-related.  See Morris v. Shinseki, 678 F.3d 1346, 1354 (2012).  Thus, service connection is not warranted for the Veteran's personality disorders.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for an acquired psychiatric disorder, to include depression.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	C.  Bilateral Foot Disability

The Veteran contends that his bilateral foot problems began during active duty from 1982 to 1986.  He says that during service, he was treated for pes planus or "fallen arches."  In fact, he says he was treated in-service on multiple occasions for bilateral foot pain.  During service, he was provided with arch supports.  He believes these arch supports worsened his foot pain.  He also alleges that in 1982 during service he jumped off a platform further injuring his feet.  In the alternative, the Veteran contends that he has bilateral pes planus, which preexisted his military service and was aggravated beyond its normal progression during his military service due to the physical requirements of boot camp and the wearing of arch supports.  Post-service, he states that his bilateral foot pain has continued to be a chronic, intermittent problem ever since active duty from 1982 to 1986.  Post-service, he reports his feet flare up upon physical activity such as jogging, or standing for an extended period of time.  He feels like a pin is being pushed into the middle of his feet.  He still wears arch supports and orthotics.  He reports painful feet and corns and calluses and tinea pedis.  He walks with a cane at times.  See April 1991 formal claim; June 1996, November 1997 Veteran's statements; December 1998 DRO hearing at pages 10 - 12; October 2001 representative statement.   

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral foot disorders - specifically, plantar fasciitis of both feet and arthritis of the first MTPJ of both feet.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  38 U.S.C.A. § 1131; Boyer 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, post-service, the Veteran has been diagnosed with bilateral foot pes planus, plantar fasciitis, and arthritis of the first MTPJ.  He has documented corns and calluses due to these conditions.  See July 1995 and February 1998 VA podiatry notes; March 1996 SSA general medical examination; June 1996 SSA examination; December 1998 X-rays of both feet; 2016 VA treatment records.  Thus, the evidence clearly reveals current bilateral foot disabilities.  

Plantar fasciitis is defined as "inflammation of plantar fascia, owing to repetitive stretching or tearing of muscle fibers near their attachment to the calcaneal tuberosity; it is one of the most common causes of heel pain."  See Dorland's Illustrated Medical Dictionary 684 (32d ed. 2012).  Plantar fasciitis has also been described as inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  Fenderson v. West, 12 Vet. App. 119, 122 (1999) (citing Dorland's 609-10, 1300 (28th ed.1994).  

As to the second requirement of in-service incurrence, STRs document that the Veteran was treated for bilateral foot pain on multiple occasions from 1982 to 1986.  He was treated with arch supports and pain medication and at times put on a temporary profile.  Initially, he was treated for pes planus in June 1982 and July 1982.  He injured one of his feet in November 1983.  In a November 1985 report of medical history in a periodic STR examination, the Veteran reported leg cramps and foot trouble.  In a December 1985 STR clinical record, the assessments advanced were "[rule out] heel spur" and "fascial strain of [right] heel."  Pain in the base of the right heel was elicited.  In a December 1985 STR physical profile, it was noted the Veteran had limited duties due to a "fascial strain of right heel."  He was instructed: no running, no jumping, no physical training, no prolonged walking, and no prolonged standing.  An April 1986 STR clinical record advanced that the Veteran complained of a swollen left foot this time.  He reported that he "had ballistic fall on his foot 120 lbs."  Assessments of "[left] foot injury" and "[rule out] fract[ure] involving] 1st [metatarsal phalangeal joint]" were rendered.  X-rays of the left foot were within normal limits.  However, tenderness was elicited.  In addition, in a June 1986 STR clinical record, the Veteran complained of a swollen right foot for three days.  He reported that he had "dropped something" on his right foot.  The diagnosis was for a right foot strain.  A July 1986 STR clinical record and sick slip revealed further right foot complaints, with swelling, pain on the bottom of the right foot, and a diagnosis of right foot strain.  He was placed on physical profile for his right foot strain.  Finally, at a July 1986 report of medical history at separation, the Veteran reported a history of foot trouble.  His July 1986 STR separation examination reflected that the Veteran experienced a swollen left foot joint since April 1986 and was currently being treated for his left foot injury with a cold pack and Tylenol.  The Veteran was separated from active duty in August 1986.  

These STRs dated from 1982 to 1986 provide some evidence in support of the claim, even though they do not specifically diagnose plantar fasciitis of the feet or arthritis of any foot joints.  They do, however, reveal repeated injuries to both feet and repeated treatment for both feet.  Most importantly, during service, there is evidence of non-pes planus-related foot symptomatology.       

Post-service, as to the third requirement of a nexus, the Veteran has been competent and credible in describing his bilateral foot pain as a chronic, intermittent problem ever since active duty from 1982 to 1986.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  There is medical evidence of treatment for the feet as early as 1987.  Private, VA, and SSA treatment records document continuing complaints and treatment for bilateral foot problems from 1991 to 2016.  In several instances it was noted that his bilateral foot pain has been reoccurring since separation from service in 1986.  See e.g. October 2001 VA primary care note.  In a February 1991 VA treatment record, the Veteran was treated for plantar lesions on his feet.  A July 1998 private St. Louis Connect Care progress note showed bilateral heel pain and tenderness.  Private podiatry records and X-rays of the feet dated in December 1998 demonstrated bilateral plantar fasciitis and minimal degenerative changes of the 1st MTPJ of both feet.  January 1999 private podiatry records also revealed heel pain in both feet.  Notably, the location and descriptions of these post-service foot diagnoses are similar to the location of the injuries and pain in the feet described in the Veteran's STRs. 

The Board is also aware of the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, similar to the present case, concerned a disorder that fluctuated in its degree of disability, that is, a disorder which had "active and inactive stages" or was subject to remission and recurrence.  The requirement for service connection that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability can subsequently resolve.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, although the Veteran's bilateral foot plantar fasciitis and other foot disorders have been described as problems that "come and go" and "on and off" (see e.g., September 1994 SSA reconsideration disability report and April 1991 formal claim), they can still be subject to service connection.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for plantar fasciitis of both feet and arthritis of the first MTPJ of both feet.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran's claim to reopen service connection for the feet has been pending since December 28, 1995.  

On a side note, the Board sees that post-service, the Veteran has been diagnosed with tinea pedis (Athlete's Foot).  However, there is no clinical evidence or lay allegation that this tinea pedis began during service.  Therefore, service connection for tinea pedis is not warranted.  

On another side note, with regard to the existence of a preexisting foot condition, STRs reveal that the Veteran underwent an enlistment examination into active service in April 1982.  His April 1982 enlistment examination noted preexisting pes planus that was "first degree" and "asymptomatic."  A disorder can be asymptomatic, but still considered as "noted" on entrance.  Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  Therefore, based on this evidence, a bilateral pes planus condition of the feet was clearly noted at entrance.  Since this disability was noted at the time of the Veteran's entrance into service, the Veteran is not entitled to the presumption of soundness for this particular disability when entering service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

However, if a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that particular disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

The presumption of aggravation applies only when the Veteran shows the pre-service disability increased in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Moreover, the application of the presumption of aggravation is not automatic, for purposes of determining whether a veteran's disability is service-connected.  Instead, application of the presumption aggravation first requires a showing by a veteran of a permanent worsening of a preexisting condition during the relevant period of service.  Hill v. McDonald, 28 Vet. App. 243, 252-53 (2016).

Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any veteran who served in the active naval service after December 31, 1946, such as the case here.  38 U.S.C.A. § 1137 (West 2014).

With regard to aggravation of the preexisting bilateral pes planus condition during active service from 1982 to 1986, the evidence of record fails to establish permanent worsening of the bilateral pes planus during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In other words, there was no permanent or measurable increase shown.  The Veteran has not established aggravation during service.  Wagner, 370 F.3d at 1096.  Thus, the presumption of aggravation does not apply.  Hill, 28 Vet. App. at 252-53.  In particular, the Veteran was treated for pes planus with bilateral foot pain and provided arch supports and medication according to June 1982 and July 1982 STR clinical records.  As discussed above, the other STRs show treatment for other foot problems other than pes planus.  Also, a November 1985 report of medical history at a periodic STR examination indicated the Veteran had pes planus from 1980, cause unknown.  But there was a notation of no complications, no sequelae (NCNS).  Pes planus was not even mentioned at the July 1986 separation examination.  

Moreover, upon enlistment in April 1982, the was immediately assigned a PULHES "lower extremities" profile of "2" (indicative of some limitations).  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities, including the lower spine; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  However, at the November 1985 and July 1986 examinations, the Veteran was actually assigned a PULHES "lower extremities" profile of "1" (indicative of a high level of fitness).  This provides evidence against any worsening of the Veteran's preexisting bilateral foot pes planus during service.  

In summary, the medical and lay evidence of record does not demonstrate a permanent increase of a preexisting pes planus condition during military service from 1982 to 1986.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner, 370 F.3d at 1096.  Service connection is not warranted for the Veteran's bilateral pes planus of the feet.

III.  Increased Rating - PFB

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected PFB skin disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran's PFB disability has been assigned a zero percent (noncompensable) disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7814-7806 (tinea barbae with residual dermatitis or eczema).  This zero percent rating has remained in effect since June 9, 1995, the date his service connection claim was received by the RO.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen (basis first, the residual always come second).  38 C.F.R. § 4.27.  The order of the codes indicates that the condition is evaluated under 7814 for pseudofolliculitis barbae (under the pre-August 30, 2002 skin criteria).

Historically, in a final May 1997 Board decision, the Board denied the Veteran an increased rating above 0 percent for the Veteran's PFB disability. 

The Veteran filed an increased rating claim for his service-connected PFB disability on May 12, 1997.  This is the increased rating claim on appeal.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his PFB skin disability has been more severe than at others, and rate it accordingly.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  

As noted, the appeal for an increased rating above 0 percent for a PFB disability has been pending since May 1997.  

During the course of this appeal, the criteria for rating skin disorders were amended in 2002 and again in 2008, as discussed below:   

Effective August 30, 2002, the criteria for rating skin disorders, including scars and burns, were revised.  See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  

Effective October 23, 2008, the criteria for rating scars were again revised.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  

However, the October 2008 amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  38 C.F.R. § 4.118 (after October 2008).  In the present case, the Veteran's increased rating claim for PFB was pending in May 1997, well before the October 2008 effective date, and the VA has not received a request from the Veteran for consideration under the amended October 2008 criteria.  

Regardless, since the RO has already considered all three sets of criteria (the pre-August 2002 criteria, the pre-October 2008 criteria, and the most recent post-October 2008 criteria), the Board will also consider all three sets of criteria, to avoid any potential prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the pre-August 2002 criteria, tinea barbae is rated, by analogy, to eczema (Diagnostic Code 7806), depending upon the location, extent, and repugnance or otherwise disabling character of manifestations.  See Note to 38 C.F.R. § 4.118, Diagnostic Code 7814 (2001).  

However, under the amended (post-2002) and (post-2008) criteria for Diagnostic Code 7813 (2002), tinea barbae is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or eczema / dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

Upon review, the Board concludes that an increased 10 percent rating, but no higher, is warranted for the Veteran's PFB disability under either Diagnostic Codes 7814-7806 or Diagnostic Code 7800.  38 C.F.R. § 4.7.  This 10 percent rating is effective from May 12, 1997, the date his increased rating claim was filed.  In making this determination that a 10 percent rating for PFB is warranted, the Board has considered the competent and credible medical and lay evidence of record.  

Specifically, the record reveals one characteristic of disfigurement - the surface contour of his frequent shaving bumps are elevated.  This supports the criteria for a 10 percent rating under Diagnostic Code 7800.  See 38 C.F.R. § 4.118 (pre-August 2002 criteria).  

Alternatively, the record reveals evidence of exfoliation, exudation, or itching, involving an exposed surface area (the face).  This supports the criteria for a 10 percent rating under Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (pre-August 2002 criteria).  

Alternatively, the record reveals intermittent systemic therapy, such as corticosteroids/other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  This supports the criteria for a 10 percent rating under Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (pre-October 2008 criteria and post-October 2008 criteria).

In this regard, at a March 1996 SSA general medical examination, the Veteran reported he cannot shave without getting ingrown facial hairs.  These ingrown hairs and bumps "itch."  Upon examination, the Veteran exhibited two or three bumps on the right mandible, some dark, and spots on the left, which was post-inflammatory hyperpigmentation.  In a June 1996 lay statement, the Veteran credibly reported that it is difficult for him to get a job unless he is clean shaven, but ironically, if he shaves he develops unsightly sores and razor bumps.  A June 1997 VA dermatology consult indicated that the Veteran gets razor bumps if he shaves.  He also develops large pustules and nodules if his hair grows too long.  On examination, the physician observed hyperpigmented nodules on the Veteran's cheeks.  It was noted the Veteran cannot shave.  At a November 1997 VA skin examination, the Veteran reported he cannot shave due to developing open sores on the face.  Upon examination, the Veteran has a full beard.  He had mild pseudofolliculitis underneath the beard with eight scars seen by separating the hair (there was no indication these scars were tender or painful or unstable).  An October 1998 VA doctor letter documented the Veteran has PFB, aggravated by shaving.  He has to avoid shaving to prevent bumps.  He can keep his beard fairly short.  At the December 1998 DRO hearing (page 8), the Veteran credibly testified that his PFB causes itching and bleeding.  VA treatment records dated in March 2003 and April 2003 documented that the Veteran takes immunosuppressive drugs since 2002 (tetracycline by mouth twice a day for his PFB).  He also uses a topical corticosteroid.  A March 2004 VA ER department note stated the Veteran's PFB is worsened by shaving.  The Veteran was advised not to shave.  A March 2004 VA primary care note reported the Veteran has PFB with small facial bumps (possible acute folliculitis).  He was given Keflex 500 mg to take orally for 7 days, and instructed not to shave. 

All of the above evidence is supportive of an increased 10 percent rating under Diagnostic Codes 7814-7800 or Diagnostic Code 7806.  

However, the evidence of record does not warrant an increased disability rating beyond 10 percent for the PFB disability under all three sets of skin criteria (the pre-August 2002 criteria, the pre-October 2008 criteria, or the most recent post-October 2008 criteria).  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record, including the evidence of record discussed above. 

Under all three sets of skin criteria for Diagnostic Code 7806, the Veteran does not contend, and the objective evidence does not demonstrate exudation or itching on a constant basis with extensive lesions or marked disfigurement (a 30 percent rating).  Nor does the evidence show ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation or exceptional repugnance (a 50 percent rating).  Nor does the evidence show dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Compare 38 C.F.R. § 4.118 (2016) with 38 C.F.R. § 4.118 (2008) with 38 C.F.R. § 4.118 (2001).

Although the Veteran uses topical corticosteroids to treat the PFB on his face on a near constant basis (see VA treatment records dated from 2002 to 2016), the Federal Circuit recently held that a topical corticosteroid treatment does not meet the definition of systemic therapy unless it was administered on a large enough scale such that it affected the body as a whole.  See Johnson v. Shulkin, __ F.3d __, No. 2016-2144 (Fed. Cir. July 14, 2017).  In this case, the Veteran clearly was not using the topical corticosteroid all over his body.  In addition, he only used oral immunosuppressive drugs for a short time in 2002 and 2003 according to VA treatment records.  Thus, a rating greater than 10 percent is not warranted under Diagnostic Code 7806 (2016) for the Veteran's PFB disability.  

Under all three sets of skin criteria for Diagnostic Code 7800, the Veteran does not contend, and the objective evidence does not demonstrate disfigurement of the head, face, or neck when the skin disability is severely disfiguring; burn scars, scars due to other causes, or disfigurement on the head, face, or neck with two or three characteristics of disfigurement; visible or palpable tissue loss; or gross distortion or asymmetry of features (Diagnostic Code 7800).  Compare 38 C.F.R. § 4.118 (2016) with 38 C.F.R. § 4.118 (2008) with 38 C.F.R. § 4.118 (2001).         

In this regard, the eight characteristics of disfigurement as follows: (1) a scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2016).  In the present case, the evidence of record fails to reveal two to three of these characteristics of disfigurement.  The Veteran only exhibited elevated bumps on palpation.  Although there are notations of hyper-pigmentation, it was not noted to be in an area exceeding six square inches (39-sq. cm.).  He also does not meet any of the other area requirements listed above.  

Under the pre-August 2002 criteria, the probative evidence of record does not demonstrate:  a third degree burn or scar in an area or areas exceeding 6 square inches (38.7 sq. cm.) (Diagnostic Code 7801); a second degree burn scar with an area approximating 1 square foot (Diagnostic Code 7802); a superficial scar, poorly nourished, with repeated ulceration (Diagnostic Code 7803); any superficial, tender, and painful scar on objective examination (Diagnostic Code 7804); or a scar with limitation of function of the affected part (Diagnostic Code 7805).  38 C.F.R. § 4.118 (2001).       

Under the pre-October 2008 criteria, the probative evidence of record does not demonstrate:  a deep scar or one that causes limited motion exceeding 39 square cm. (Diagnostic Code 7801); a superficial scar 929 sq. cm. or greater in area (Diagnostic Code 7802); a superficial scar that is unstable (involving frequent loss of covering of skin over the scar) (Diagnostic Code 7803); or, a superficial, painful scar (Diagnostic Code 7804); or a scar causing limitation of function of an affected part (Diagnostic Code 7805).  38 C.F.R. § 4.118 (2008).       

Under the post-October 2008 criteria, the probative evidence of record does not demonstrate burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm. (Diagnostic Code 7801); burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater (Diagnostic Code 7802); or, one or two scars that are unstable or painful (Diagnostic Code 7804); or, a separate rating for any disabling effects not considered under Diagnostic Codes 7800-7804 (Diagnostic Code 7805).  38 C.F.R. § 4.118 (2016).       

Under the post-October 2008 criteria, the Board notes that Diagnostic Code 7803 no longer exists, as it was incorporated into Diagnostic Code 7804.  38 C.F.R. § 4.118 (2016).       

Under the post-October 2008 criteria, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Scars can receive separate evaluations under Diagnostic Codes 7800, 7801, 7802, and 7805, despite also be rated under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).  38 C.F.R. § 4.118 (2016).   In the present case, neither painful nor unstable permanent scars from PFB were noted in the record.  

The medical and lay evidence of record reveals no evidence of permanent scarring or burns due to the Veteran's PFB disability.  Thus, under all three sets of skin criteria, consideration of Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 is not warranted here.  Therefore, either Diagnostic Codes 7800 and 7806 remain the most appropriate diagnostic codes to rate the Veteran's PFB disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).   

In fact, the Board has considered that the most recent VA skin examination of record dated in February 2007 revealed that the Veteran was not using any medication treatment for his PFB.  There was a growth of beard on his face because he was unable to shave due to the formation of bumps.  However, the VA examiner indicated there were no treatment for PFB, no bumps, no erythema, no skin disease on the face, no disfigurement, and no current PFB on the face.  This evidence weighs strongly against a rating above 10 percent for PFB.

And as noted above, the Veteran refused to complete a VA skin examination in September 2016, in order to determine the current severity of his PFB disability.  See again August 2016 and September 2016 Reports of General Information.  This failure to appear was without any good cause.  Normally, in accordance with the applicable VA regulation, when a claimant fails to report, without good cause, for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (italics added for emphasis).  However, in the present case, the Board has determined that a new VA skin examination was not necessary to establish entitlement to the benefit sought - a higher 10 percent rating for PFB.  See 38 C.F.R. § 3.655(a); Turk, 21 Vet. App. at 570.  Therefore, the Board will not summarily deny the Veteran's increased rating claim, despite his failure to appear without good cause to the September 2016 VA skin examination.  

As a lay person, again the Board emphasizes that the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected PFB disability.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  A skin condition is the type of condition lending itself to lay observation.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Moreover, some chronic conditions, in particular skin conditions, are subject to active and inactive stages.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  However, the Veteran's own lay statements and hearing testimony do not provide a basis for a disability rating greater than 10 percent for his PFB disability during the course of the increased rating appeal.     

Accordingly, the evidence supports an increased 10 percent disability rating, but not greater, for the Veteran's PFB disability.  38 C.F.R. § 4.3.  This 10 percent rating is effective from May 12, 1997, the date his increased rating claim was filed.  

Finally, neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for plantar fasciitis and first MTPJ arthritis of both feet is granted.  

Service connection for STD residuals, to include gonorrhea, is denied.

Service connection for an acquired psychiatric disorder, to include depression, is denied.

Effective May 12, 1997, an increased 10 percent disability rating for PFB, but no greater, is granted.   



REMAND

Before addressing the merits of the TDIU issue on appeal, the Board finds that additional development of the evidence is required.

In the decision above, the Board has granted service connection for plantar fasciitis and first MTPJ arthritis of both feet.  As a result, this case must be returned to the AOJ for the assignment of a disability rating and effective date for that grant, before reconsidering whether the Veteran is entitled to a TDIU.  For this reason, the service connection grant for the feet must be implemented and resolved by the AOJ prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a rating decision implementing the Board's award of service connection in the present decision for plantar fasciitis and 1st MTPJ arthritis of both feet.  In doing so, the AOJ should assign a disability rating and effective date for this service connection award.   

In addition, in this rating decision, the AOJ should implement the Board's award of an increased rating for the Veteran's PFB disability to 10 percent, effective May 12, 1997. 

(In assigning the effective date for the award of service connection for the bilateral foot disability, the AOJ is advised that the Veteran's claim to reopen service connection for the feet has been pending since December 28, 1995).  

2.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the remaining issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


